Case 1:15-cr-00003-JPJ-PMS Document 1070 Filed 04/17/20 Page 1 of 2 Pageid#: 9727



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                           ABINGDON DIVISION

   UNITED STATES OF AMERICA                       )
                                                  )
                                                  )      Case No. 1:15CR00003-001
                                                  )
   v.                                             )      OPINION AND ORDER
                                                  )
   BILLY RAY KEEN,                                )      By: James P. Jones
                                                  )      United States District Judge
                    Defendant.                    )

        Billy Ray Keen, Pro Se.

        The defendant, a federal inmate, has filed a pro se motion which I interpret as

  a motion pursuant to the First Step Act of 2018 (Act) seeking compassionate release

  from the sentence of imprisonment imposed by this court because of the current

  Covid-19 health crisis and its danger to him because of his own health issues.

        Prior to the Act, only the Director of the Bureau of Prisons (BOP) could file

  a motion with the court seeking compassionate release for an inmate. However, the

  Act amended 18 U.S.C. § 3582(c) to provide that a sentencing court may, after

  considering the sentencing factors set out in 18 U.S.C. § 3553(a), modify a sentence

  to grant compassionate release either upon motion of the Director “or upon motion

  of the defendant after the defendant has fully exhausted all administrative rights to

  appeal a failure of the [BOP] to bring a motion on the defendant’s behalf or the lapse

  of 30 days from the receipt of such a request by the warden of the defendant’s

  facility.” 18 U.S.C. § 3582(c)(1)(A).
Case 1:15-cr-00003-JPJ-PMS Document 1070 Filed 04/17/20 Page 2 of 2 Pageid#: 9728



        According to the exhibits submitted by Keen, he requested compassionate

  release by memo to the Warden of his institution on March 24, 2020. There is no

  indication that he has received a response. Accordingly, he has not yet exhausted

  his administrative remedies. If the Warden denies his request within 30 days, he

  must then pursue the BOP administrative appeals that are available to him. I thus

  deny the motion, ECF No. 1069, without prejudice. If he fully exhausts his

  administrative remedies with the BOP, and his request is finally denied, or if the

  Warden does not respond to his request within 30 days, he may refile his motion.

        It is so ORDERED.

                                               ENTER: April 14, 2020

                                               /s/ JAMES P. JONES
                                               United States District Judge




                                         -2-
